DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The objection to the drawings, outlined in the previous Office Action, has been overcome by inventor’s amendment.  The amendment provides properly labeled drawings.  

112 Rejections Withdrawn
The rejections of claims 26-29 and 37 under 35 USC 112(b) or 35 USC 112 (pre-AIA ), second paragraph, outlined in the previous Office Action, have been overcome by inventor’s amendment.  With respect to claims 26, 28 and 37, the amendment clarifies the claims as appropriate.  With respect to the remaining claims (indefinite from indefinite), the rejection is moot.  

101 Rejections Withdrawn
The rejection of claims 30, 36, 39 and 45 under 35 USC 101, outlined in the previous Office Action, has been overcome by inventor’s amendment and arguments.  Inventor’s amendment and arguments have been carefully considered and are persuasive.  

103 Rejections Withdrawn
The rejection of claims 26-28 and 30-45 under 35 USC 103, outlined in the previous Office Action, is withdrawn.  Inventor’s arguments have been carefully considered and are persuasive.  

Allowable Subject Matter
Claims 26-45 are allowed.  The following is an examiner’s statement of reasons for allowance: 
The closest prior art remains the prior art of record.  As inventor cogently argues in the Response, with respect to the withdrawn 103 rejection, the cited art cannot be reasonable said to teach, show, suggest or make obvious, to one of ordinary skill before the effective filing date of the instant invention, the instant kit, method for the prophylactic treatment of preeclampsia, or a method of treating severe preeclampsia.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J DAVIS whose telephone number is (571)272-0638.  The examiner can normally be reached on M-F 8:30-5:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Krass, can be reached at 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN J DAVIS/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        3/13/2021